DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment and RCE filed March 17, 2021.     Claims 1-20 are pending. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed March 17, 2021 and convincing remarks thereof have overcome all rejections in the last office action including prior art and obviousness-double patenting rejections, in which Fukuzumi (2016/0078164) and Oh (2015/0228623) do not fairly disclose or teach at least the semiconductor memory device comprising the second stacked body including a plurality of second electrode films stacked to be separated from each other along the third direction and being adjacent to the first stacked body in the second direction, the second stacked body including a third portion which has a staircase-like configuration and at least partially overlaps with the transistors when viewed in the third direction and a fourth portion which is adjacent to the third portion in the first direction; and the second contact having one end which is connected to a source or a drain of one of the transistors, the second contact overlapping with the third portion when viewed in the third direction, and a first interconnect connecting between the other end of the first contact and the other end of the second contact.
   The references of record including Fukuzumi (2016/0078164), Oh (2015/0228623), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed semiconductor memory device, or fairly make a prima facie obvious case of the claimed semiconductor memory device, in combination with other claimed limitations, such as recited in claim 1, the inclusion of comprising a semiconductor substrate having a surface extending in a first direction and a second direction crossing the first direction, a plurality of transistors formed in the surface of the semiconductor substrate, the transistors being arranged periodically along the first direction, a first stacked body including a plurality of first electrode films stacked to be separated from each other along a third direction crossing the first direction and the second direction, the first stacked body including a first portion which has a staircase-like configuration 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822